Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “receiving a share request to share the recorded video of the game play of the first game, the share request enabling selection of a portion of the recorded video to identify a video clip of the recorded video for sharing; generating the video clip for the portion selected from the recorded video of the game play by the first user; generating an executable game slice corresponding to the video clip, for game play; and providing the video clip and a link to the executable game slice to a website, in response to the share request received from the first user”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Generating game slice and social sharing is well known in the art. For instance, Kira et al. (2010/0292011) in view of Williams (2007/0296723) teaches generating game slice and social sharing. However, Kira in view of Williams is silent on “receiving a share request to share the recorded video of the game play of the first game, the share request enabling selection of a portion of the recorded video to identify a video clip of 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715